DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-17 are pending.

Response to Arguments
The Examiner acknowledges Applicant’s submission of amendments to the claims filed 12/15/2020.
Applicant’s arguments regarding claim objections have been fully considered and are persuasive due to the amendments to the claims and Examiner’s Amendments; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are fully persuasive in view of the corresponding amendments to the claims with the supporting arguments; the rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Henry on 2/19/2021.

The application has been amended as follows: 
The Claims are amended as follows:
1. (Currently Amended) An insertion device for inserting an analyte sensor into a body tissue, the insertion device comprising: 
a casing containing an insertion needle holder and a drive mechanism for driving the insertion needle holder in a longitudinal direction, the drive mechanism comprising at least one actuator for actuating the drive mechanism, wherein the drive mechanism comprises a rotor adapted to transform an actuation motion of the at least one actuator into a motion of the insertion needle holder in the longitudinal direction, 
wherein the insertion device further comprises at least one safety lock including at least one operation element extending outside the casing and being operable to bring the at least one safety lock from [[the]]a locked position into [[the]]an unlocked position, the at least one operation element having a first position in which the at least one safety lock is locked and a  at least one safety lock is unlocked, the at least one operation element having a handling portion outside the casing and adapted to be operated by hand, 
wherein the at least one safety lock, in [[a]]the locked position, is adapted to at least partially block a rotation of the rotor and wherein the at least one safety lock, in [[an]]the unlocked position, is adapted to permit the rotation of the rotor, and 
wherein the handling portion is operable by hand outside the casing.

4. (Currently Amended) The insertion device according to claim 1, wherein the at least one operation element comprises a slide switch which is movable by hand of a user to move the at least one safety lock from the locked position to the unlocked position.  

5. (Currently Amended) The insertion device according to claim 1, wherein the at least one operation element comprises at least one pin, wherein, in the lockedRESPONSE TO FINAL OFFICE ACTION Application No. 15/327,120; Group Art Unit 3791#18067472 of 10Attorney Docket No. 007804-000040position, the at least one pin is inserted into at least one opening in the rotor and is adapted to at least partially block a rotation of the rotor, wherein the at least one pin is manually removable by hand in order to bring the at least one safety lock into the unlocked position, wherein, in the unlocked position and with the at least one pin removed, the rotation of the rotor is permitted.

6. (Currently Amended) The insertion device according to claim 5, wherein the at least one pin extends through the casing of the insertion device into an interior of the casing and is adapted to be removed by hand by pulling out the at least one pin from the casing.

Reasons for Allowance
Claims 1, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches known insertion devices with safety and lockout mechanisms, but the art of record fails to teach, suggest, or make obvious the combination of claimed structures and functional features of such structure as claimed including: a casing containing an insertion needle holder and a drive mechanism for driving the insertion needle holder in a longitudinal direction, the drive mechanism comprising at least one actuator for actuating the drive mechanism, wherein the drive mechanism comprises a rotor adapted to transform an actuation motion of the at least one actuator into a motion of the insertion needle holder in the longitudinal direction, wherein the insertion device further comprises at least one safety lock including at least one operation element extending outside the casing and being operable to bring the at least one safety lock from a locked position into an unlocked position, the at least one operation element having a first position in which the at least one safety lock is locked and a second position in which the at least one safety lock is unlocked, the at least one operation element having a handling portion outside the casing and adapted to be operated by hand, wherein the at least one safety lock, in the locked position, is adapted to at least partially block a rotation of the rotor and wherein the at least one safety lock, in the unlocked position, is adapted to permit the rotation of the rotor, and wherein the handling portion is operable by hand outside the casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791